Title: From Louisa Catherine Johnson Adams to John Quincy Adams, 10 June 1804
From: Adams, Louisa Catherine Johnson
To: Adams, John Quincy



My very best friend
Washington  June 10th. 1804

I recieved your kind favor of the 31st on Friday Evening with the Bill enclosed for which I return you many thanks
I am rejoiced to hear that you Garden affords you so much amusement and hope to find it in high order against next summer I think if you intend to make any alterations in the House as there is nobody at present residing there it would be better to have them done this Summer We talked of adding a couple of Chambers and if it is possible & without too great expense I should very much desire to have some change made in the staircase which makes the entrance to the House intolerable as it stands at present should this be attended with any difficulty I entreat you to excuse the request as it is only made from an idea that it would contribute both to health & comfort—
Is Mrs. Gore much alter’d? I think Mrs. Derby should come here for the heat is so excessive that we are in a great measure obliged to adopt her mode of dress though with as much decency as we can very light cloathing will admit pray do not forget to remember me to my Boston friends when you see them, more particularly to Mrs. Smith—
Mrs. Merry surprized us last night by a visit quite en famille with Mr Moore a very agreeable man they staid a couple of hours he entertained us with some delightful airs on the Piano which he accompanied on the with his voice he sings entirely in the Italian stile & with exquisite taste Mr. M. favor’d us with a trio of his own composing which is really one of the finest pieces of Music I ever heard the words were likewise written by himself & begin “Lady fair where art thou roaming” this is the gentleman who translated Anacreon he looks very young to be so celebreated Mr. M. quits this place tomorrow it is probable he will visit Boston I have a great inclination to give him a letter to you that you may become acquainted with him—The day the Chargé left the City Mrs. M. paid a visit to Mrs. T. Peter and they are likely to become very intimate.—Chargés namesake the Dr. has very suddenly changed his Politicks and is now become a furious federalist to the astonishment of all the world—
Our little John has been extremely unwell & is wonderfully reduced he is now cutting two of his high teeth which have made him suffer very much for the last three weeks & are not yet through I have some thoughts of taking him to Bladensburg which is about eight miles from this place for a day or two as I think a change of air might be of great service to him he is much better the last three days & I make no doubt will be perfectly well when the teeth are through therefore do not be uneasy if he had been very seriously sick I should have written you before—George is very well Mrs. Merry says he is formed for a Politician he understands the art of twisting a subject better than any child she ever saw—I am sorry to say he has lost almost all his French—
Adieu my best loved friend remember me affectionately to your family & be assured of the unalterable affection of your
L. C. Adams